MEMORANDUM **
Eulogio Garcia-Perez appeals the sentence imposed following his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326(a) with a sentencing enhancement under 8 U.S.C. § 1326(b)(2).
Garcia-Perez’s contention, that the district court erred in refusing to depart downward based on his cultural assimilation, is not reviewable on appeal because the denial of the departure was a proper exercise of the district court’s discretion. United, States v. Wetchie, 207 F.3d 632, 636 (9th Cir.2000). We do not consider Garcia-Perez’s remaining contention, that he should have received a departure based on “saving to the government,” which he raises for the first time on appeal. United States v. Flores-Payon, 942 F.2d 556, 558 (9th Cir.1991).***
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


 Appellant’s unopposed motion to withdraw an argument from his opening brief is granted.